Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a method for controlling a semiconductor memory device, the semiconductor memory device including: a memory cell array including a plurality of memory cells arranged in a matrix, each of the memory cells being capable of storing data by n levels; and a control circuit configured to control the memory cell! array, the method comprising the steps of:
writing a first data by m levels (m < n) to a first cell, then subsequently writing a second data by the m levels (m < n) to a second cell adjacent to said first cell, then subsequently writing, to the first memory cell, a third data by the n levels formed of the first data by the m levels stored in the first memory cell and a fourth data by an (n-m) level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                  17101